Per Curiam.

This is an action in mandamus originating in this court, in which relator seeks to compel the Court of Appeals to pass upon his appeal.
The pleadings show that as of the time of the filing of the answer in this action relator’s case in the Court of Appeals was not yet at issue, due to relator’s failure to file his brief and assignments of error therein. There is no duty on the Court of Appeals to act until the case is at issue.

Writ denied.

Tart, C. J., Matthias, O’Neill, Schneider, Herbert, Duncan and Corrigan, JJ., concur.